 

 

AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

Information associated with Facebook User ID
100028678924541, hosted by Facebook Inc., 1601 Willow
Road, Menlo Park, California. See Attachment A.

cane. 19-M-123 (DEJ)

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

Information associated with Facebook User ID 100028678924541, hosted by Facebook Inc., 1601 Willow Road,
Menlo Park, California. See Attachment A.

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

 

See Attachment B.

ee
YOU ARE COMMANDED to execute this warrant ON QR BEFORE ..\ CN / g 2H 7 (not to exceed 14 days)
C] in the daytime between 6:00 a.m. and 10:00 p.m. at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Hon. David E. Jones
(United States Magistrate Judge)

 

L] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

lfor days (not to exceed 30) 1] until, the facts justifying, the later specific date of

Judge vo

City and State: Milwaukee, Wisconsin Hon. David E. Jones _U.S. Magistrate Judge
Printed Name and Title

 

Date and time issued: May 3 tO [: [ Spm,

 

 

 

 

 

 

 

 
AO 93 (mod. 5/14) Search and Seizure Warrant

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

[A- M123 os zilso14 (A W335 hes

 

 

 

 

Inventory made in the presence of:

 

 

Inventory of the property taken and/or name of any person(s) seized:

beograph: cal Location ef Device. of bring the agoont

https: //wwiv, facebook, com lualeavna 5 or Target ED number:
100061849454]. Leection informahon was gathered on oli laoig
at 19:36:54 UTC and generated on @ [2 } 04 at (Ss gong) vtec.

Trbocmection was prov: cle electroniceil ly .

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date: “| a 1% ocx [x

Executing officer’s signature

Clint Blavjer, Dysva

Printed name and title “

 

Subscribed, sworn to, and returned before me this date:

Date:
j Qo States Magistrate “ae é

 

 

 

 

 

(
 

 

ATTACHMENT A

This Search Warrant is being sought for the data specified in Attachment B associated
with Facebook User ID 100028678924541, hosted by Facebook Inc., 1601 Willow Road, Menlo

Park, California.

 
 

 

ATTACHMENT B
I. Information to be disclosed by Facebook, Inc. (the “Provider’’)

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook, Facebook is required to disclose the following information to

the government for each User ID listed in Attachment A:

(a) All physical location data collected by Facebook for the user of the account,
including any data collected by Facebook’s location services via the user’s mobile phone or other
device, on a real-time or near-real time basis. Facebook is required to provide any such data they

collect, regardless of the time of day.
II. Information to be seized by the government

(a) All data disclosed by Facebook pursuant to this attachment. This data shall be
made accessible by the provider to the United States Marshals Service at all times, day or night,

and/or emailed to Deputy United States Marshal Clint Blauser at clinton.blauser@usdoj.gov.

II. Time for production by provider

The provider shall begin producing the information required by this attachment within seven

(7) days of the date of service of the warrant.
IV. Duration of production

The provider shall produce the information required by this attachment for a period of

thirty (30) days from the date of issuance of this warrant.

 

 
